Citation Nr: 0317443	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-10 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for lumbar disc disease 
with sacralization at L-5, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which increased the veteran's 
disability rating for lumbar disc disease with sacralization 
from 10 percent to 40 percent.  The veteran moved during the 
pendency of his appeal and his claims folder comes to the 
Board from the RO located in No. Little Rock, Arkansas.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  The veteran's service-connected lumbar condition is 
manifested by moderate to severe limitation of motion, muscle 
spasms, difficulty with lifting and bending, and right L5 
radiculopathy.  The veteran complained of fatigue after 
standing or walking, back pain and radiation of pain with 
bilateral lower extremity weakness.  The veteran used a cane 
and a back brace.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for lumbar disc disease with sacralization at L-5 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293 (2002); 67 Fed. Reg. 54,345 (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293) (effective Sept. 
23, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his 40 percent disability rating 
does not properly evaluate his service-connected lumbar disc 
disease with sacralization at L-5, and therefore, he asserts 
that he is entitled to a higher disability rating.

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would aid 
him in obtaining evidence to substantiate his claim by making 
reasonable efforts to obtain evidence sufficiently identified 
by him from government agencies, employers, and all 
healthcare providers via letter in June 2001 and in the March 
2003 Supplemental Statement of the Case (SSOC).  He was 
further notified that ultimate responsibility for the 
submission of evidence remained with him.  He was notified of 
the laws and regulations regarding his increased rating claim 
in the May 2000 Statement of the Case (SOC).  The March 2003 
SSOC informed him of the revised criteria used to evaluate 
his claim.  The Board finds that VA's duty to notify has been 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded VA examinations in December 
1997 and May 2002.  See 38 C.F.R. § 3.159(c)(4) (2002).  The 
resulting reports have been obtained.  His VA medical records 
from Louisiana and California have been obtained.  The 
veteran has not identified any additional evidence not of 
record.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).

Legal Criteria

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2002).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Summary of the Evidence

A September 1997 VA low back pain worksheet reflects that the 
veteran indicated that he had low back pain for three weeks 
with radiation of pain below the knee and indicated that he 
had bilateral lower extremity weakness, numbness or 
paresthesias for more than a week.

A September 1997 VA attending note reflects that the veteran 
indicated that he had pain, primarily in the lower back but 
with radiation to his right buttock.  The note reflects that 
the veteran wanted a referral to the wellness program so he 
could exercise his back.  The note reflects that physical 
examination of the veteran revealed that he walked without 
pain, had full range of motion, no spinal tenderness, 
lordosis was okay, and bilateral straight leg raises were to 
60 degrees.  The note indicates that the veteran was 
prescribed naprosyn, prescribed a muscle relaxant for 5 days, 
and referred to the wellness program.

A November 1997 VA attending note reflects that the veteran 
was seen for a follow-up appointment for back pain.  The note 
reflects that the veteran looked well upon examination, 
needed to develop and maintain an exercise program to keep 
his back strong but flexible, and was to have another 
appointment in six to eight months.

A November 1997 VA radiology report contains an impression of 
mild degenerative disc disease at L4-5 and a transitional L5.

The December 1997 VA examination report reflects that the 
veteran stated that he did not use a cane but did use a 
corset and complained of episodes of walking difficulty about 
three times a year which lasted approximately three weeks.  
The report reflects that he also indicated that standing or 
sitting for a long time precipitated pain.  He also indicated 
that he had no history of injury to his back.  The 
examination report indicates that physical examination of the 
veteran revealed forward flexion to 30 degrees with pain from 
20 to 30 degrees and dorsiflexion to 10 degrees without pain.

A January 1998 VA resident note reflects that the veteran had 
normal motor strength throughout, negative bilateral straight 
leg raises, and had a history of lower back pain.

An October 1998 VA triage nurse note reflects that the 
veteran complained via telephone of severe back spasms.  A VA 
urgent care clinic note, from the next day, indicates that 
the veteran's recurrent lower back pain had not been relieved 
by naprosyn and he was given Tylenol #3 instead.

A February 1999 VA triage nurse note reflects that the 
veteran was seeking Tylenol #3 as he indicated that his lower 
back pain had become severe and the naprosyn was not 
relieving his pain.  A clinic note from later that day 
indicates that examination of the veteran revealed 
paravertebral muscle spasms in the lumbosacral region.

A December 1999 VA clinic note reflects that examination of 
the veteran's back revealed tenderness to palpitation at the 
paraspinous muscles, more on the right than left, in the 
lumbosacral region.

In his February 2000 notice of disagreement, the veteran 
indicated that his disability rating should be evaluated as 
80 percent disabling.  His April 2000 substantive appeal 
reflects that he indicated that he should be rated as 100 
percent disabled.  He also indicated via his substantive 
appeal that he had problems with his side and leg becoming 
numb and stated that he had chronic pain.  He additionally 
complained of problems with bending to pick things up.  In 
June 2001 correspondence, the veteran indicated that he now 
had to use a walking stick as he had problems getting out of 
seats, he had pain in his right leg and numbness in the area 
of his toes, and he took medication every day for relief of 
muscle spasms.  He indicated that because of his daily 
hardships he felt that his degenerative disc disease should 
be rated at a level that would allow him to not be a burden 
to his family.

A June 2001 VA outpatient care note reflects that the 
veteran's low back pain was "manageable at present".

A May 2002 VA radiographic report reflects that X-rays of the 
veteran's lumbar spine revealed lumbarization of S1, spurring 
noted in the lower lumbar vertebra area, the verterabral 
heights and the disc spaces were good and the pedicles were 
intact, and the visualized sacroiliac joints were normal.

A May 2002 VA examination report reflects that the veteran 
was then working in housekeeping for VA and he indicated that 
he missed about three days of work per month because of his 
back pain.  He complained of constant back pain which 
radiated over the right buttock and which had been associated 
with some numbness of the right great toe.  He took ibuprofen 
and cyclobenzaprine for his back pain and ambulated with a 
cane for about a year.  The examination report reflects that 
the veteran had on a lumbar brace at the time of examination 
and ambulated with a cane.  Physical examination revealed 
moderate paraspinous muscles spasm bilaterally in the lumbar 
area and range of motion diminished with the onset of pain at 
35 degrees of flexion, 25 degrees of extension, and bilateral 
flexion to 25 degrees.

A June 2002 VA examination addendum reflects that the 
examiner had physically examined the veteran in May 2002 and 
was now asked to answer some specific questions.  The June 
2002 addendum reflects that the examiner indicated that no 
weakened movement of the veteran's back was noted and the 
veteran had stated that he fatigued after walking about a 
quarter of a mile or after standing for about 40 minutes.  
The examiner indicated that the veteran decreased range of 
motion resulted in difficulty with lifting and bending but 
did not have any problems with coordination.  The addendum 
also reflects that the examiner indicated that the veteran 
had objective clinical evidence of right L5 radiculopathy 
with objective evidence of weakness of dorsiflexion of the 
right great toe and decreased sensation in the right L5 
dermatome.

Legal Analysis

The veteran is currently evaluated as 40 percent disabled 
under the criteria used to evaluate limitation of motion of 
the lumbar spine.  Limitation of motion of the lumbar spine 
is evaluated as 10 percent for slight limitation of motion, 
20 percent for moderate limitation of motion, and 40 percent 
for severe limitation of motion.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5292 (2002).  In certain circumstances, such 
as when the disability rating is based on limitation of 
motion, the impact and severity of pain must be explicitly 
considered by applying the factors set out in 38 C.F.R. 
§§ 4.40, 4.45, or 4.59 (2002).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Fenderson v. West, 12 Vet. App. 119, 128 
(1998).  In the instant case, the December 1997 VA 
examination report reflects forward flexion to 20 degrees, at 
which point motion was painful, while dorsiflexion was to 10 
degrees without pain.  In short, the December 1997 VA 
examination report indicates that the veteran's range of 
motion, as limited by pain, was severe.  See 38 C.F.R. § 4.59 
(2002).  The May 2002 VA examination report reflects that the 
veteran's range of motion was diminished with the onset of 
pain at 35 degrees of flexion, 25 degrees of extension, and 
bilateral flexion to 25 degrees.  In short, the May 2002 VA 
examination report reflects moderate limitation of motion.  
In addition to moderate limitation of motion, the May 2002 VA 
examination report reflects that physical examination 
revealed moderate paraspinous muscle spasms bilaterally in 
the lumbar area and the June 2002 addendum reflects that the 
veteran's decreased range of motion resulted in difficulty 
with lifting and bending.  The veteran used a cane and back 
brace.  Additionally, the June 2002 addendum again reflects 
the veteran's complaints of fatigue after walking a quarter 
of a mile and after standing for about 40 minutes.  The 
additional functional limitation, when combined with the 
moderate limitation of motion measured, approximate severe 
limitation of motion.  See 38 C.F.R. § 4.40 (2002).  
Accordingly, the veteran's 40 percent disability rating is 
appropriate based on the criteria for evaluating limitation 
of motion.  As a 40 percent disability rating is the highest 
disability rating available based on limitation of motion, 
the Board has considered the use of an alternative diagnostic 
code.  But see 38 C.F.R. § 4.14 (2002).

The veteran is service-connected for lumbar disc disease with 
sacralization at L-5, which is usually evaluated using the 
diagnostic criteria for rating intervertebral disc syndrome.  
During the course of this appeal, the criteria by which 
intervertebral disc syndrome is evaluated were revised.  
Prior to September 23, 2002, pronounced intervertebral disc 
syndrome with persistent symptoms, with little intermittent 
relief, compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  The evidence of record contains X-ray 
findings of degenerative disc disease at L4-5 and a 
transitional L5, spurring in the lower lumbar vertebra area, 
and good vertebral heights.  The evidence of record also 
reflects complaints of back pain and radiation of pain with 
bilateral lower extremity weakness.  VA treatment notes 
reflect that the veteran's paraspinous muscles were tender to 
palpitation.  The June 2002 VA examination addendum reflects 
that the veteran's had objective clinical evidence of right 
L5 radiculopathy with objective evidence of weakness of 
dorsiflexion of the right great toe and decreased sensation 
in the right L5 dermatome.  The evidence of record does not 
reflect that the veteran's symptoms were so pronounced that 
he had little intermittent relief.  As such, his disability 
picture does not more closely approximate the criteria for a 
60 percent disability rating under the rating criteria in 
effect prior to September 23, 2002.  See 38 C.F.R. § 4.7 
(2002).

On and after September 23, 2002, for a 40 percent disability 
rating under Diagnostic Code 5293 requires evidence of 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
12 months.  67 Fed. Reg. 54,345 (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293) (effective Sept. 23, 2002).  
Incapacitating episodes is defined as a period of acute signs 
and symptoms that require bed rest prescribed by a physician 
and treatment by a physician.  Id.  While the May 2002 VA 
examination report reflects that the veteran indicated that 
he missed about three days of work per week because of his 
back pain (which is less than a total of six weeks), he did 
not indicate that his symptoms were so severe that he 
required bed rest.  Instead, he indicated that he did not go 
to work.  Additionally, his VA treatment records do not 
indicate that he had been prescribed bed rest.  Instead, his 
VA treatment records reflect that he had been prescribed pain 
medication and muscle relaxants, given physical therapy, and 
told to exercise to strengthen his muscles.  In short, the 
evidence of record does not reflect incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least six weeks during the past 12 months.  As such, his 
disability picture does not more closely approximate the 
criteria for a 60 percent disability rating under the rating 
criteria in effect on and after September 23, 2002.  See 
38 C.F.R. § 4.7 (2002).

The Board notes that via a March 2003 rating decision, the RO 
granted the veteran a separate 10 percent disability rating 
for the veteran's radiculopathy symptoms, effective September 
23, 2002.  In March 2003 correspondence, the veteran 
specifically indicated that he did not wish to appeal the 
separate evaluation of his radiculopathy symptoms.  As such, 
the appropriate evaluation of the veteran's radiculopathy 
symptoms and the effective date of his separate rating will 
not be discussed.  See 38 C.F.R. § 20.200 (2002).
 
In brief, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that an increased 
rating is not warranted.  The Board notes that when the 
preponderance of the evidence is against a claim, the 
benefit-of-the-doubt rule is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2002).

Finally, the Board notes that in June 2001 correspondence, 
the veteran indicated that his disability had worsened and 
that he had been laid off or fired from several jobs because 
he unable to perform the work required of him.  He also 
indicted that he felt that his degenerative disc disease 
should be rated at a level that would allow him to not be a 
burden to his family.  The Board has no reason to doubt that 
the veteran's service-connected disability causes him 
discomfort and may limit his efficiency in certain tasks.  In 
fact, the May 2002 VA examination report reflects that the 
veteran indicated that he missed approximately three days of 
work per month due to his low back and had to limit his 
lifting to 30 pounds.  This, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor that takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2002).


ORDER

An increased rating for lumbar disc disease with 
sacralization at L-5 is denied.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

